PER CURIAM.
We reverse the denial without evidentiary hearing of appellant’s rule 3.850 motion in regard to his claim that he did not have effective assistance of counsel because of his counsel’s failure to object to comments made by the prosecutor in closing argument. Appellant’s allegations state a preliminary basis for relief which are not refuted by attachments to the order denying his motion. We therefore reverse and remand for an eviden-tiary hearing or for attachment of record excerpts demonstrating that he is not entitled to relief.
WARNER, KLEIN and SHAHOOD, JJ., concur.